Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/1/21 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US 2007/0170118- cited previously) in view of Skinner (US 4,683,963- cited previously), and further in view of Nahmad (US 2008/0277165- cited previously).	With respect to independent claim 1, Browne discloses a method comprising:
	heating a drilling waste comprising water, oil, and solid particles (Abstract, [0011], [0022], and [0037]);
	vaporizing at least a portion of the water and oil from the drilling waste to form vaporized fluid ([0037]); and
	condensing the at least a portion of the water and oil from the drilling waste to form a recovered fluid emulsion ([0004], [0007], [0011], [0014], [0022], and [0037]);
	processing the recovered fluid emulsion in a processing facility (Abstract, [0002], and [0022]); and

	building a drilling fluid, wherein the conditioned recovered fluid emulsion is a basis for building the drilling fluid ([0004], [0007], and [0037]) 	wherein the steps of vaporizing and condensing at least a portion of the water and oil from the drilling waste are performed simultaneously ([0037]).
	Regarding the limitations in claim 1 of forming a recovered fluid emulsion and then rebuilding a drilling fluid from said emulsion, Browne discloses recovering oil and water from a drilling method, recycling and reusing drilling fluid, and forming drilling fluids comprising oil and water emulsion ([0004], [0007], and [0037]). A person having ordinary skill in the art would easily understand Browne as disclosing rebuilding a drilling fluid from the emulsion formed from the recovered oil and water. 	Regarding the limitation in claim 1 of simultaneously vaporizing and condensing, the Applicant has defined “simultaneously” in the Specification as “evaporating then condensing the oil and water.” Inasmuch as Browne discloses the steps of vaporizing and condensing as “evaporate the water phase and any oil phase. The water vapor and any oil vapor are then recovered through condensation,” Browne anticipates the limitation.
	Further regarding claim 1, Browne discloses vaporizing at least a portion of the water and oil from the drilling waster in a dryer. However, he fails to expressly disclose further specifics regarding said dryer (i.e., pressure and temperature therein). Skinner teaches vaporizing a composition comprising water, oil, and drilling waste in a dryer, wherein the dryer is operated in a vacuum (i.e., less than 1 atm, or 101.325 kPa) and at a temperature of about 300°F to about 725 °F (about 150°C to about 385°C) (Abstract, col. 2 lines 43-47 and 59-65, and Figs. 3 and 4). Replacing the dryer disclosed by Browne with the dryer taught by Skinner is but a simple substitution of one known equivalent dryer for another, performing the same function for the same purpose. It would have been obvious for a person having KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	Further regarding claim 1, Browne discloses forming a recovered fluid emulsion in a processing facility, wherein the fluid is a drilling mud. However, he fails to expressly disclose wherein the “processing facility” for processing the drilling mud is a “mobile mud plant” wherein the drilling mud is tested and amended by adding weighting agents, as instantly claimed. Nahmad teaches a mobile mud plant located at a drill site fluidly coupled to a wellbore, wherein the emulsion is tested and wherein weighting agents are added to the emulsion based on a result of the testing (Abstract, [0003], and [0017]-[0024]). Replacing the drilling mud processing facility disclosed by Browne with the drilling mud processing facility (i.e. mobile mud plant) taught by Nahmad is but a simple substitution of one known equivalent drilling mud processing facility for another. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	With respect to depending claim 2, Browne discloses further comprising:
	combining the recovered fluid emulsion with at least one of water, oil, or drilling fluid additive (Abstract, [0004], [0007], [0011], [0014], [0022], and [0037]).
	With respect to depending claim 3, which is dependent upon claim 2, Browne discloses wherein the step of combining the recovered fluid emulsion with at least one of water, oil, or drilling fluid 
	With respect to depending claim 4, which is dependent upon claim 2, the combination of Browne and Nahmad teaches wherein the step of combining the recovered fluid emulsion with at least one of water, oil, or drilling fluid additive to form the drilling fluid is performed at a mud plant and the drilling fluid is transported to a drill site (Browne- Abstract, [0002], and [0022]; Nahmad- Abstract).
	With respect to depending claim 5, Browne discloses wherein the drilling waster is in the form of an invert emulsion (Abstract, [0004], [0011], [0022], and [0037]).
	With respect to depending claim 6, the combination of Browne and Skinner teaches wherein the heating unit comprises a heating element and a conveyance (Abstract, col. 2 lines 43-47 and 59-65, and Figs. 3 and 4).
	With respect to depending claim 7, which is dependent upon claim 6, the combination of Browne and Skinner teaches wherein the heating element comprises a fired heater (Abstract, col. 2 lines 43-47 and 59-65, and Figs. 3 and 4).
	With respect to independent claim 11, Browne discloses a method comprising:
	introducing a drilling fluid solids stream into a heating unit, wherein the drilling fluid solids stream comprises drill cuttings and drilling fluid, and wherein the drilling fluid comprises water and oil (Abstract, [0005], [0011], [0022], [0028], [0029], and [0037]);
	heating the drill cuttings and drilling fluid in the heating unit (Abstract, [0011], [0022], and [0037]);
	vaporizing at least a portion of the water and the oil to form a vaporized fluid ([0037]); and
	condensing at least a portion of the vaporized fluid to form a recovered fluid emulsion ([0004], [0007], [0011], [0014], [0022], and [0037]);

	conveying the recovered fluid emulsion from the processing facility to the wellbore (Abstract, [0002], and [0022]); and
	building a drilling fluid, wherein the conditioned recovered fluid emulsion is a basis for building the drilling fluid ([0004], [0007], and [0037]), 	wherein the steps of vaporizing and condensing at least a portion of the water and oil from the drilling waste are performed simultaneously ([0037]).
	Regarding the limitations in claim 11 of forming a recovered fluid emulsion and then rebuilding a drilling fluid from said emulsion, Browne discloses recovering oil and water from a drilling method, recycling and reusing drilling fluid, and forming drilling fluids comprising oil and water emulsion ([0004], [0007], and [0037]). A person having ordinary skill in the art would easily understand Browne as disclosing rebuilding a drilling fluid from the emulsion formed from the recovered oil and water. 	Regarding the limitation in claim 11 of simultaneously vaporizing and condensing, the Applicant has defined “simultaneously” in the Specification as “evaporating then condensing the oil and water.” Inasmuch as Browne discloses the steps of vaporizing and condensing as “evaporate the water phase and any oil phase. The water vapor and any oil vapor are then recovered through condensation,” Browne anticipates the limitation.
	Further regarding claim 11, Browne discloses vaporizing at least a portion of the water and oil from the drilling waster in a dryer. However, he fails to expressly disclose further specifics regarding said dryer (i.e., pressure and temperature therein). Skinner teaches vaporizing a composition comprising water, oil, and drilling waste in a dryer, wherein the dryer is operated in a vacuum (i.e., less than 1 atm, or 101.325 kPa) and at a temperature of about 300°F to about 725 °F (about 150°C to about 385°C) (Abstract, col. 2 lines 43-47 and 59-65, and Figs. 3 and 4). Replacing the dryer disclosed by Browne with KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Further regarding claim 11, Browne discloses forming a recovered fluid emulsion in a processing facility, wherein the fluid is a drilling mud. However, he fails to expressly disclose wherein the “processing facility” for processing the drilling mud is a “mobile mud plant” wherein the drilling mud is tested and amended by adding weighting agents, as instantly claimed. Nahmad teaches a mobile mud plant located at a drill site fluidly coupled to a wellbore, wherein the emulsion is tested and wherein weighting agents are added to the emulsion based on a result of the testing (Abstract, [0003], and [0017]-[0024]). Replacing the drilling mud processing facility disclosed by Browne with the drilling mud processing facility (i.e. mobile mud plant) taught by Nahmad is but a simple substitution of one known equivalent drilling mud processing facility for another. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
	With respect to depending claim 12, Browne discloses wherein the drilling fluid solids stream contains “approximately 58% drill cuttings” ([0029]). Although silent to wherein the amount of drill cuttings is “greater than 70% by volume,” as instantly claimed, it would have been obvious for a person In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to depending claim 16, the combination of Browne and Skinner teaches wherein the heating unit is operated at vacuum pressure (i.e., less than 1 atm, or 101.325 kPa) (Abstract, col. 2 lines 43-47 and 59-65, and Figs. 3 and 4). Although silent to wherein the pressure is “about 30 kPa to about 70 kPa,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a pressure as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 8-10, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US 2007/0170118- cited above), Skinner (US 4,683,963-cited above), and Nahmad (US 2008/0277165- cited above), and further in view of Hoffman (WO 2017/190227- cited previously). 	With respect to depending claim 8, Browne discloses combining oil and water to form an emulsion drilling fluid ([0004], [0007], [0011], [0014], [0022], and [0037]). However, he fails to expressly disclose wherein the vaporized oil and water are drawn into an educator. Hoffman teaches a method for combining oil and water to form an emulsion, wherein the method of mixing comprises drawing the oil and water into an eductor (Abstract, [0009], [0010], [0044], and [0050]). Replacing the mixing system disclosed by Browne with the mixing system taught by Hoffman is but a simple substitution of one known equivalent mixing system for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 9, which is dependent upon claim 8, the combination of Browne and Hoffman teaches further comprising: 	pumping a drilling fluid into the eductor thereby generating a pressure drop within the eductor and causing the vaporized fluid to be drawn into the eductor (Abstract, [0009], [0010], [0044], and [0050]); 	contacting the vaporized fluid and the drilling fluid within the eductor (Abstract, [0009], [0010], [0044], and [0050]); and 	condensing at least a portion of the vaporized fluid with the drilling fluid to form the recovered fluid emulsion (Abstract, [0009], [0010], [0044], and [0050]). 	With respect to depending claim 10, which is dependent upon claim 8, the combination of Browne and Hoffman teaches further comprising: 	pumping the recovered fluid emulsion into the eductor thereby generating a pressure drop within the eductor and causing the vaporized fluid to be drawn into the eductor (Abstract, [0009], [0010], [0044], and [0050]); 	contacting the vaporized fluid and the recovered fluid emulsion within the eductor (Abstract, [0009], [0010], [0044], and [0050]); and 	condensing at least a portion of the vaporized fluid with the recovered fluid emulsion to form the recovered fluid emulsion (Abstract, [0009], [0010], [0044], and [0050]). 	With respect to depending claim 13, Browne discloses combining oil and water to form an emulsion drilling fluid ([0004], [0007], [0011], [0014], [0022], and [0037]). However, he fails to expressly disclose wherein the vaporized oil and water are drawn into an educator. Hoffman teaches a method for KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 14, which is dependent upon claim 13, the combination of Browne and Hoffman teaches wherein the drilling fluid is pumped into the eductor thereby causing a pressure drop within the eductor and drawing the vaporized fluid into the eductor (Abstract, [0009], [0010], [0044], and [0050]). 	With respect to depending claim 15, which is dependent upon claim 14, the combination of Browne and Hoffman teaches wherein the eductor and heating unit are fluidly coupled and causing a pressure drop within the eductor causes a pressure in the heating unit to decrease to less than 101.325 kPa (1 atm) (Abstract, [0009], [0010], [0042]-[0044], [0050], [0064], and [0068]). 	With respect to independent claim 17, Browne discloses a system comprising: 	a heating unit having an inlet to receive a drilling waste and an outlet for a vapor stream comprising oil and water components of the drilling waste generated in the heating unit (Abstract, [0011], [0022], and [0037]); 	a processing facility configured to condition the drilling waste and convey conditioned drilling waste to the wellbore (Abstract, [0002], [0011], [0022], and [0037]); and 	combining oil and water to form an emulsion drilling fluid ([0004], [0007], [0011], [0014], [0022], KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Regarding claim 17, Browne discloses combining oil and water to form an emulsion drilling fluid ([0004], [0007], [0011], [0014], [0022], and [0037]). However, he fails to expressly disclose wherein the vaporized oil and water are drawn into an eductor. Hoffman teaches a method for combining oil and water to form an emulsion, wherein the method of mixing comprises drawing the oil and water into an eductor, wherein the eductor is fluidically coupled to the heating unit (Abstract, [0009], [0010], [0044], KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Further regarding claim 17, Browne discloses forming a recovered fluid emulsion in a processing facility, wherein the fluid is a drilling mud. However, he fails to expressly disclose wherein the “processing facility” for processing the drilling mud is a “mobile mud plant” wherein the drilling mud is tested and amended by adding weighting agents, as instantly claimed. Nahmad teaches a mobile mud plant fluidly coupled to a wellbore, wherein the emulsion is tested and wherein weighting agents are added to the emulsion based on a result of the testing (Abstract, [0003], and [0017]-[0024]). Replacing the drilling mud processing facility disclosed by Browne with the drilling mud processing facility (i.e. mobile mud plant) taught by Nahmad is but a simple substitution of one known equivalent drilling mud processing facility for another. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 18, the combination of Browne and Hoffman teaches wherein the eductor is configured to generate a pressure drop from flowing a drilling fluid from the drilling fluid supply through the eductor and draw the vapor stream into the eductor (Abstract, [0009], [0010], [0044], and [0050])..
Response to Arguments
Applicant's arguments filed 4/1/21 have been fully considered but they are not persuasive.  	Applicant argues that Skinner cannot be combined with Browne since “the recycle processes of Browne and Skinner are not for the same purpose or for the same process result. More specifically, the recycled condensation stream in Skinner is not used to build a drilling fluid [but rather] as cooling water.” The Examiner finds this argument unpersuasive. Although the Applicant is indeed correct in that Skinner teaches a dryer which results in water which may find “reuse as cooling liquid” (Skinner- col. 4 lines 36-39), Skinner is not limited to this use. Skinner more broadly recites wherein the purified water (and oil) are employed for “reuse, disposal, or other disposition of said water and oil” (Skinner- Abstract). As such, Skinner can indeed be relied upon as teaching an apparatus employed “for the same purpose or for the same process result.” Furthermore, inasmuch as Skinner teaches an apparatus whose purpose is to separate drilling fluid into drill cuttings, water, and oil and Browne discloses an apparatus whose purpose is to separate drilling fluid into drill cuttings, water, and oil, Skinner can indeed be relied upon as teaching an apparatus employed “for the same purpose or for the same process result.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674